Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			            REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art is cited in the attached PTO-892 form.
Regarding to claims 1, 11: The primary reasons for the indication of the allowability of the claim(s) is the inclusions therein, in combination as currently claimed, of the limitation that wherein the micro-vibration pulse is varied according to first data related to a state of a meniscus in the first nozzle in a first state in which the first nozzle and the transport belt electrified by the electrifying section mutually face is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 6: The primary reasons for the indication of the allowability of the claim(s) is the inclusions therein, in combination as currently claimed, of the limitation that wherein the micro-vibration pulse is varied according to a position at which the liquid ejected to the medium lands, the medium being transported by the transport belt electrified by the electrifying section lands is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 2-5, 7-10 are allowed because they depend directly/indirectly on claim 1 or 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853